Citation Nr: 0615115	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental condition for 
purposes of VA compensation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied service connection for a dental condition.  

Based on a review of the brief statements from the veteran, 
it is unclear whether the he may be seeking entitlement to VA 
outpatient dental treatment.  The U.S. Court of Appeals for 
Veterans Claims (Court) specifically has held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).  The veteran's present claim has been 
treated by the agency of original jurisdiction (AOJ) as a 
straightforward claim for service connection and 
compensation.  As such, the issue of entitlement to 
outpatient dental treatment will not be adjudicated at this 
time.  If the indeed intends to pursue a claim for outpatient 
dental treatment, he should contact and so inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Under the laws administered by VA, in the absence of 
dental trauma, disability compensation is not payable.      

2.  There is no evidence of "service trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.

3.  The veteran's dental conditions, identified as multiple 
carious teeth and, periodontinitis, and abscessed teeth 
leading to extraction, are not disabilities for VA 
compensation purposes.

CONCLUSION OF LAW

The veteran's dental conditions may not be service-connected 
for VA compensation purposes.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.381 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the dental 
conditions the veteran has may not be service-connected for 
compensation purposes.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); see also Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for service connection and of 
the necessary criteria and the reasons that his claim for 
compensation had been denied by means of letters from the RO 
in July 2002 and April 2006, and through discussion in the 
January 2003 RO decision, the February 2004 statement of the 
case (SOC), and the January 2006 supplemental statement of 
the case (SSOC).  There is no indication of any relevant 
records that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion that could 
substantiate this claim, which has been denied because the 
conditions for which he seeks service connection are not 
disabilities for which compensation may be granted.  

Since the conditions for which he seeks service connection 
are not disabilities for which compensation may be granted, 
and since there is no additional and pertinent information to 
dispute this legal matter, further development would serve no 
useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2005).  This 
case hinges upon a matter of law, which no amount of notice 
from VA can change.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.  Any error for noncompliance with 
the notice provisions of the VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d) (2005).  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002).  38 C.F.R. § 3.381(a) (2005).

Turning to the evidence of record, the veteran's service 
medical records show routine dental treatment for problems 
including tooth pain, carious teeth, occasional gum lesions, 
and poor oral hygiene.  Approximately one year after 
separation from service the veteran had some cavities filled 
and had a tooth extracted.  Recent records note treatment 
from 1995 to 2002 for carious teeth, abscessed teeth, 
periodontitis, and heavy decay requiring additional tooth 
extraction. 

Here, it is important that the veteran does not allege (nor 
does the evidence show) that he had a trauma-related dental 
disorder in service, or that he had lost teeth in service due 
to physical impact to the mouth, jaw, or oral cavity in 
combat.  Additionally, the Board notes that the VA Office of 
the General Counsel has determined that dental treatment of 
teeth, even extractions, and intended effects of treatment 
provided during service, are not equivalent to "service 
trauma."  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
In particular, VAOPGCPREC 5-97 stated, in relevant part; 
"[D]efining service trauma to include therapeutic tooth 
extraction would make virtually any veteran who received 
dental treatment during his or her military service eligible 
for VA dental care.  Therapeutic or restorative dental care 
almost always involves physical impact upon one's teeth, 
e.g., filling, a bridge, an extraction[,] etc.  We do not 
believe that this was the Congress's intent."  The veteran's 
inservice dental treatment can not be considered "service 
trauma."  The Board must apply precedent decisions of the 
Office of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).
  
It appears that the veteran's basic allegation is that he had 
a dental treatment during service and one year thereafter, 
and thus, service connection should be warranted for any 
current dental problems.  He has not elaborated on his claim. 

As noted above, however, compensation for the conditions for 
which the veteran seeks service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381 (2005).  While service 
connection may be established for treatment purposes for the 
veteran's dental conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscessed teeth, carious teeth, or periodontal 
disease.  38 C.F.R. § 3.381 (2005).  Service connection for 
these conditions for compensation purposes is not legally 
permitted, and as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a dental condition is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


